Citation Nr: 0331800	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  02-11 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for tinea versicolor.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for lumbosacral strain.

4.  Entitlement to service connection for cellulites of the 
legs.

5.  Entitlement to service connection for a generalized 
anxiety disorder.

6.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
tinea pedis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to June 
1976, with 27 days of active duty for training (ACDUTRA) in 
July 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York that denied service connection for tinea 
versicolor, hepatitis C, lumbosacral strain, cellulites of 
the legs, and a generalized anxiety disorder.  That rating 
decision also found that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for tinea pedis.

The issues of service connection for hepatitis C, lumbosacral 
strain, cellulitis of the legs, and generalized anxiety 
disorder will be addressed in the remand portion of the 
decision below.  The Board also notes that the veteran's 
substantive appeal of these issues, which was received in 
August 2002, also included tinea pedis.  Since this issue was 
not included in the initial notice of disagreement, and was 
received within one year of the December 2001 rating 
decision, it should be construed as a notice of disagreement.

In cases such as this when a notice of disagreement has been 
received, the appellate process has commenced and the veteran 
is entitled to a statement of the case on the issue.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, 
while the Board does not have jurisdiction to decide the 
issue on the merits, the issue is to be remanded to the RO 
for additional action.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  The veteran served in the Navy during the Vietnam Era, 
but he did not serve in Vietnam.  His ship did operate in the 
Western Pacific.

3.  The veteran's tinea versicolor is very likely related to 
service.


CONCLUSION OF LAW

Tinea versicolor was incurred during service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.159, 3.303, 3.326 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In 2000, the Veterans Claims Assistance Act of 2000 (VCAA) 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).  VA has since promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

As the favorable outcome that is explained below does not 
prejudice to the veteran, no additional information, 
evidence, or discussion of VCAA compliance or notice problems 
related to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) is necessary 
to decide the claim.

Factual Background

Service medical records include a treatment record dated in 
April 1975 in which the veteran was seen for complaints of 
burning and tenderness between the toes and on the soles of 
his feet.  The diagnosis was athlete's foot, which was 
treated with ointment and powder.  A follow-up appointment 
three days later noted that the condition was much improved.  
He was advised to continue using the medications as a 
prophylaxis.  

The veteran's DD Form 214 indicates that he did not serve in 
Vietnam.  Naval records show that the appellant's ship did 
serve in the Western Pacific.

In November 1981, the veteran was admitted to Brick House for 
treatment of drug and alcohol abuse.  A physical examination 
revealed the presence of acne on the back and upper torso for 
which no diagnosis was provided.  He was readmitted to the 
facility in January 1982 with complaints of excessive 
sweating and pruritus of both feet and acne on his chest.  
The diagnosis was fungal infection (athlete's foot).

Medical records from the VA Medical Center (VAMC) in 
Syracuse, New York included an inpatient clinical summary 
dated in September 1993 in which the veteran complained of 
persistent itching on his back.  He was found to have old 
acne vulgaris and was referred for a dermatology appointment.  
Three days prior to discharge in March 1994, he developed a 
bilateral hand rash that was predominant on the backside.  In 
December 1994, he was noted to have generalized erythematous 
papules and pruritus over the back.  The assessment was acne 
vulgaris.  Shortly thereafter, a dermatology consultation 
request indicated he had severe treatment resistant cystic 
acne.

A statement from Ronald J. Dougherty, M.D., dated in April 
1983 indicated the veteran was seen in January 1982 for 
symptoms related to tinea pedis (athlete's foot), which was 
acquired in 1975-76.  The current examination also revealed 
the same skin condition, which seemed to respond to 
treatment.

The veteran underwent a VA examination in July 1983.  He was 
noted to have a history of acne for several years since he 
came out of service.  The diagnoses were moderate to severe 
cystic acne and mild to moderate tinea pedis.

The veteran underwent a VA general medical examination in 
October 1996 that revealed chronic acne that involved the 
back.

In March 1998, the veteran underwent a VA general medical 
examination.  The report indicated a history of 
dermatophytosis, and the appellant reported that developing 
severe cystic acne on his back while in service which was 
treated with various creams and oral medications.  After 
discharge, he was seen by multiple dermatologists and 
prescribed numerous medications that failed to help.  As a 
result, he continued to have persistent lesions on his back 
associated with pruritus.  He also described a separate rash 
that was mostly present on his upper and lower extremities as 
well as the lower aspect of his torso.  He estimated the 
presence of the rash to be anywhere from 10 to 20 years.  He 
described the rash as multiple whitish circular lesions that 
were somewhat pruritic and were more noticeable in the 
summer.  Examination revealed multiple, diffuse, round, white 
macular lesions on the upper extremities, lower extremities, 
and areas of the trunk.  The lesions were consistent with 
tinea versicolor.  There were also multiple areas of acne 
lesion scarring across the back with little evidence of 
active acneform lesions.  The examiner opined that the tinea 
versicolor was very likely contracted while in military 
service.

Records from the Syracuse VAMC note the diagnosis and 
treatment of tinea versicolor in March, April, and May 1998.  
He was also noted to have a skin rash in September 1999.

A statement dated in May 2000 from Timothy R. Burke, M.D., a 
physician at the Syracuse VAMC, indicated that he had been 
treating the veteran since the previous fall.  He stated that 
tinea versicolor is a fungal infection of the skin common in 
southern or tropical climates, and that the veteran's time in 
the Navy, in various equatorial environments, certainly put 
him at risk of developing this benign condition.

Medical records from the Syracuse VAMC dated from August to 
December 2000 note complaints of itching and acne on the 
veteran's back.

A report dated in December 2000 from Suzi Campanaro, D.P.M., 
indicated that she saw the veteran for an evaluation and 
consultation.  Based on the history provided, the veteran had 
suffered from athlete's foot/tinea pedis for many years.  
Symptoms included burning and tenderness between the toes and 
on the bottom of both feet.  Red lesions were to the plantar 
aspect of both feet as well as sores that began as small 
pustules, which eventually dried to become hard spots.  Her 
impression was tinea pedis, which was likened to athlete's 
foot.  In addition, he was noted to have a diagnosis of 
cystic acne on his back.  In her assessment, the veteran's 
type of athlete's foot seemed to be chronic and ongoing.  The 
term tinea versicolor is a type of fungal infection that 
correlated to tinea pedis.

Records dated in July 2001 from the Syracuse VAMC indicate 
the veteran had a rash on both legs that looked to be fungal 
in nature.

Analysis

The veteran contends that he has a skin disorder that is 
related to service.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

As shown by the evidence, the veteran has been diagnosed with 
tinea versicolor.  The question under consideration is 
whether this disorder is related to or had its origin in 
service.  In this regard, service medical records indicate 
that the only skin condition the veteran was treated for was 
athlete's foot.  Although there are no records in service 
that reflect treatment of tinea versicolor, there is other 
evidence suggestive that the veteran's skin disorder is 
related to service.  Specifically, post-service medical 
records note treatment for athlete's foot and other skin 
disorders to include tinea versicolor.

A physician who examined the veteran in March 1998, as part 
of a VA general medical examination, opined that tinea 
versicolor was very likely contracted while in service.

While Dr. Burke, who is also a VA physician, did not opine as 
to the etiology of the veteran's skin disorder, he did 
comment that tinea versicolor was common in southern or 
tropical environments and that the veteran's Navy service 
during the Vietnam Era put him at risk for developing the 
skin condition.

Dr. Campanaro, a podiatrist who examined the veteran in 
December 2000, did not offer an opinion as to the etiology of 
his tinea versicolor; however, she did provide information 
that is relevant to the issue.  Specifically, she indicated 
that there was a correlation between athlete's foot and tinea 
versicolor.  While this statement is construed as supporting 
the two prior statements, the Board has done so without 
making any judgment or determination as to the relationship 
between tinea pedis and service.  This is a separate issue 
that must first be decided by the RO. 

When viewing these statements in the context of etiology, 
they all suggest to varying degrees, that the veteran's tinea 
versicolor is related to service.  Hence, in view of the fact 
there is no competent evidence of record contradicting or 
providing alternate theories regarding etiology, and as there 
is no clear basis for discounting all three statements, the 
weight of the evidence appears to support the veteran's 
contention.

Since the preponderance of the evidence is in favor of the 
veteran's claim for service connection for a tinea 
versicolor, the benefit sought on appeal is granted.  


ORDER

Service connection for tinea versicolor is granted.


REMAND

The Board notes that certain evidentiary development must 
take place consistent with the VCAA before it may consider 
the veteran's claims of entitlement to service connection for 
hepatitis C, lumbosacral strain, cellulitis of the legs, and 
a generalized anxiety disorder.

In particular, the record contains a letter from the Social 
Security Administration (SSA) dated in June 2000 that showed 
the veteran was awarded disability benefits.  Medical records 
relied upon in making this determination may be relevant to 
the veteran's claims.  Pursuant to 38 C.F.R. § 3.159(c)(2) 
(2003), VA has a duty to make attempts to obtain these 
records.  Although Social Security records are not 
controlling in regard to VA's determination, they must be 
considered like any other pertinent evidence and must be 
obtained.  See 38 U.S.C.A. § 5103A(c)(3); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 413 (1991). 

The Board notes that the statement of the case issued in 
April 2002 indicated that the veteran's claim was received in 
May 2000.  Should the RO's reconsideration of these issues 
result in a favorable decision, the RO should bear in mind 
that an earlier claim regarding these issues was received in 
August 1996 and that the first rating decision relative to 
these issues was the August 2000 decision that is currently 
on appeal.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted and 
requested to submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
hepatitis C, a lumbosacral strain, 
cellulitis of the legs, and for a 
generalized anxiety disorder since 
service.  After the veteran has signed 
the appropriate releases, those records 
that are not currently associated with 
the claims file should be obtained.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a written notation to that effect should 
be placed in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard.

2.  The RO should contact the Social 
Security Administration and request a 
copy of that agency's decision with 
respect to the veteran's claim for 
disability benefits, together with copies 
of all medical records considered in 
arriving at that decision.  Any records 
received should be associated with the 
claims folder.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

4.  Upon completion of the requested 
development above, to the extent 
possible, and ensuring that the 
provisions of the VCAA have been complied 
with, the RO should again review the 
claim.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

5.  The RO should also furnish the 
veteran with a statement of the case 
concerning the petition to reopen the 
claim of entitlement to service 
connection for tinea pedis.  If, and only 
if, a timely substantive appeal is filed, 
this issue should be certified to the 
Board for appellate consideration.  


Thereafter, the case should be returned to the Board, if in 
order.  The board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 


	                     
______________________________________________
DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



